Title: To Thomas Jefferson from Grand & Cie., 24 June 1793
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris le 24e Juin 1793

Le paquet par lequel nous avons l’honneur de vous addresser les duplicats de nos lettres du 25e. May dernier étant dejà cacheté, nous avons celui de joindre ici une copie des Titres à l’appui du Compte des Etatsunis, pareille à celle que nous avons eu l’honneur d’envoyer à Monsieur Hamilton. Nous n’avions pas eu l’idée de joindre cette copie à notre premier paquet, nous le faisons aujourdhui pour le cas où ces nottes pourroient, Monsieur, vous être de quelqu’utilité. Nous avons l’honneur d’être avec beaucoup de respect Monsieur vos très humbles & très obeissans Serviteurs

Grand & Co

